Name: 2000/133/EC: Commission Decision of 22 December 1999 on certain protection measures with regard to imports from Israel of live equidae, live birds and hatching eggs thereof (notified under document number C(1999) 4978) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Asia and Oceania;  trade;  natural environment;  agricultural activity;  means of agricultural production
 Date Published: 2000-02-16

 Avis juridique important|32000D01332000/133/EC: Commission Decision of 22 December 1999 on certain protection measures with regard to imports from Israel of live equidae, live birds and hatching eggs thereof (notified under document number C(1999) 4978) (Text with EEA relevance) Official Journal L 043 , 16/02/2000 P. 0035 - 0036COMMISSION DECISIONof 22 December 1999on certain protection measures with regard to imports from Israel of live equidae, live birds and hatching eggs thereof(notified under document number C(1999) 4978)(Text with EEA relevance)(2000/133/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18 thereof,Whereas:(1) in accordance with Council Directive 90/426/EEC(3), Israel is included in the list of third countries from which the Member States authorise imports of equidae, established by Council Decision 79/542/EEC(4), as last amended by Commission Decision 1999/759/EC(5);(2) in accordance with Council Directive 90/539/EEC(6), Israel is included in the list of third countries from which the Member States authorise imports of live poultry and hatching eggs, established by Commission Decision 95/233/EC(7), as last amended by Decision 96/619/EC(8);(3) birds other than those referred to in Directive 90/539/EEC may be imported in accordance with the provisions of Council Directive 92/65/EEC, laying down animal health requirements governing trade and imports into the Community of animals, semen, ova and embryos not subject to the animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC(9);(4) cases of West Nile Fever have been reported in poultry, in particular geese, in Israel;(5) the presence of this disease is liable to constitute a danger for humans and Community equidae and poultry;(6) although the virus usually circulates in a bird-mosquito-cycle, it is occasionally transmitted by vector insects to humans or equidae, in which cases of fatality have been described;(7) it is necessary to adopt rapidly protection measures at Community level with regard to importation from Israel of live equidae, live poultry, other birds and hatching eggs thereof;(8) therefore, the temporary admission of registered horses, the re-entry after temporary export of registered horses, the permanent imports and transit of equidae from Israel should be prohibited;(9) moreover, imports of live poultry, including ratites, live game birds and other live birds and hatching eggs thereof should be prohibited;(10) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The temporary admission of registered horses, the re-admission after temporary export of registered horses, and the imports and transit of equidae originating in, coming from or transiting through Israel are prohibited.Article 21. Imports into the Community of live poultry, including ratites, and other live birds originating in, coming from or transiting through Israel are prohibited.2. Imports into the Community of hatching eggs of poultry, including ratites and other birds originating in Israel are prohibited.Article 3Member States shall amend the measures they apply with regard to Israel to bring them into line with this Decision.They shall inform the Commission thereof.Article 4This Decision shall be reviewed in January 2000 and shall apply until 31 March 2000.Article 5This Decision is addressed to the Member States.Done at Brussels, 22 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 224, 18.8.1990, p. 42.(4) OJ L 146, 14.6.1979, p. 15.(5) OJ L 300, 23.11.1999, p. 30.(6) OJ L 303, 31.10.1990, p. 6.(7) OJ L 156, 7.7.1999, p. 76.(8) OJ L 276, 29.10.1996, p. 18.(9) OJ L 268, 14.9.1992, p. 54.